                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                 AT PIKEVILLE

CIVIL ACTION NO. 18-66-DLB

BELINDA MCKINNEY                                                              PLAINTIFF


vs.                                      JUDGMENT


NANCY A. BERRYHILL, Acting Commissioner
of the Social Security Administration                                       DEFENDANT

                       * *   * *   * *    * *   * *   * *   * *   * *

       Consistent with the Memorandum Opinion and Order entered today, and pursuant

to Rule 58 of the Federal Rules of Civil Procedure, IT IS ORDERED AND ADJUDGED

as follows:

       (1)    The administrative decision is AFFIRMED and judgment is entered in favor

of Defendant Commissioner;

       (2)    Plaintiff’s Complaint (Doc. # 1) against Defendant Commissioner is

DISMISSED WITH PREJUDICE; and

       (3)    This civil action is hereby DISMISSED and STRICKEN from the Court’s

active docket.

       This is a final and appealable order and no just cause for delay exists.

       This 30th day of May, 2019.
